

EXHIBIT 10.4
NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD(PERFORMANCE-VESTING, SECTION 16
OFFICER)
T-MOBILE US, INC.2013 OMNIBUS INCENTIVE PLAN
FOR GOOD AND VALUABLE CONSIDERATION, T-Mobile US, Inc. (the “Company”) hereby
grants this Restricted Stock Unit Award (the “Award”) of the number of
Restricted Stock Units set forth in this Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to the Grantee designated in this Notice, pursuant to
the provisions of the Company’s 2013 Omnibus Incentive Plan, as amended (the
“Plan”) and subject to certain restrictions as outlined below in this Notice and
the additional provisions set forth in the attached Terms and Conditions of
Restricted Stock Units Award (the “Terms”). Together, this Notice, the attached
Terms and all Exhibits hereto constitute the “Agreement.” The terms and
conditions of the Plan are incorporated by reference in their entirety into this
Agreement. When used in this Agreement, the terms which are defined in the Plan
shall have the meanings given to them in the Plan, as modified herein (if
applicable).
Grantee: Neville Ray
Grant Date: 04/01/2020
# of Restricted Stock Units (at target performance): 178,000
Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested, and shares of Stock shall
be issued in settlement of vested Restricted Stock Units, upon the satisfaction
of both (i) the applicable Performance-Vesting Condition, and (ii) the
Time-Vesting Condition (each as defined and set forth below) (any Restricted
Stock Unit that satisfies both of the foregoing conditions is referred to herein
as a “Vested Restricted Stock Unit”) in accordance with the following schedule,
in the event the Grantee does not have a Separation from Service prior to the
Vesting Date (as defined below):
(a) Performance-Vesting Conditions. Five-sixths (5/6ths) of the Restricted Stock
Units subject hereto (the “Tranche I RSUs”) shall be subject to the following
Synergy Performance-Vesting Condition, and the remaining one-sixth (1/6th) of
Restricted Stock Units subject hereto (the “Tranche II RSUs”) shall be subject
to the following FCC Performance-Vesting Condition (each of the Synergy
Performance-Vesting Condition and the FCC Performance-Vesting Condition, a
“Performance-Vesting Condition”), as follows:
(1) The Tranche I RSUs shall be eligible to satisfy the “Synergy
Performance-Vesting Condition” on the third anniversary of the Closing Date (the
“Year 3 Vesting Date”) in accordance with the Network Synergy Performance
Metrics (as defined below), targets and methodology set forth in Exhibit A.



--------------------------------------------------------------------------------



        (2) The Tranche II RSUs shall be eligible to satisfy the “FCC
Performance-Vesting Condition” on the fourth anniversary of the Closing Date
(the “Year 4 Vesting Date” and, together with the Year 3 Vesting Date, the
“Vesting Dates”) based on the attainment of the FCC Performance Metric (as
defined below) and in accordance with the methodology set forth in Exhibit B.
(b) Time-Vesting Condition. In addition to the applicable Performance-Vesting
Conditions stated above, and except as expressly provided in the Notice below,
as applicable, or as otherwise provided pursuant to the terms of the Plan, one
hundred percent (100%) of the target number of Restricted Stock Units (adjusted
based on the attainment of the Performance-Vesting Conditions) shall be eligible
to satisfy the “Time-Vesting Condition” on the Year 3 Vesting Date, subject to
the Grantee remaining continuously employed with the Company through the Year 3
Vesting Date.
For purposes of this Agreement, (i) “Closing Date” shall mean the date on which
the Closing occurs; and (ii) “Closing” shall mean the closing of the
transactions contemplated by the Business Combination Agreement by and among the
Company, Sprint Corporation and certain other parties named therein, dated as of
April 29, 2018.
No Restricted Stock Units shall become earned and vested following Grantee’s
Separation from Service, except as expressly provided in the Notice below, as
applicable, or as otherwise provided pursuant to the terms of the Plan.
Impact of Separation from Service on Vesting: See Exhibit C
Acceleration of Vesting on or following a Change in Control: See Exhibit C
The Grantee must accept this Agreement electronically pursuant to the online
acceptance procedure established by the Company within 90 days after the
Agreement is presented to the Grantee for review. If the Grantee fails to accept
the Award within such 90-day period, the Company may, in its sole discretion,
rescind the Award in its entirety. By electronically accepting the Agreement,
the Grantee agrees that this Award is granted under and governed by the terms
and conditions of the Plan and this Agreement.



--------------------------------------------------------------------------------



1.EXHIBIT A
Synergy Performance-Vesting Condition








EXHIBIT B



--------------------------------------------------------------------------------





FCC Performance-Vesting Condition









--------------------------------------------------------------------------------



EXHIBIT C
Separation from Service and Change in Control
(i)Impact of Separation from Service; Change in Control. If the Grantee has a
Separation from Service before the Year 4 Vesting Date, then the Restricted
Stock Units shall become Vested Restricted Stock Units or be canceled depending
on the reason for Separation from Service as follows.
(1)Death or Disability. If the Grantee has a Separation from Service due to the
Grantee’s death or Disability, then (A) if such Separation from Service occurs
prior to the conclusion of the Synergy Performance Period, any then-outstanding
Tranche I RSUs and Tranche II RSUs shall immediately become Vested Restricted
Stock Units (treating the Synergy Performance-Vesting Condition as having been
satisfied at target level, treating the FCC Perfomance-Vesting Condition as
having been fully satisfied, and treating the Time-Vesting Condition as having
been fully satisfied) as of the date of such Separation from Service, and (B) if
such Separation from Service occurs after the conclusion of the Synergy
Performance Period but prior to the conclusion of the FCC Performance Period,
any then-outstanding Tranche II RSUs shall immediately become Vested Restricted
Stock Units (treating both the FCC Performance-Vesting Condition and the
Time-Vesting Condition as having been fully satisfied) as of the date of such
Separation of Service.
(2)Workforce Reduction or Divestiture. If the Grantee has a Separation from
Service as a result of a Workforce Reduction or Divestiture, then (A) the number
of Synergy Performance-Adjusted Units (if such Separation from Service occurs
prior to the Year 3 Vesting Date) and FCC Performance-Adjusted Units shall be
determined as soon as administratively practicable following the applicable
Vesting Date, (B) such Synergy Performance-Adjusted Units and/or FCC
Performance-Adjusted Units, as applicable, shall be multiplied by the Pro Rata
Fraction, (C) the resulting number of Synergy Performance-Adjusted Units shall
become Vested Restricted Stock Units and payable to the Grantee in 2023 after
the end of the Synergy Performance Period, with any remaining unearned Tranche I
RSUs that have not become Vested Restricted Stock Units immediately canceled
effective as of the Year 3 Vesting Date, and (D) the resulting number of FCC
Performance-Adjusted Units shall become Vested Restricted Stock Units and
payable to the Grantee in 2024 after the end of the FCC Performance Period, with
any remaining unearned Tranche II RSUs that have not become Vested Restricted
Stock Units immediately canceled effective as of the Year 4 Vesting Date;
provided, however, that the Grantee will not be eligible to receive any vesting
of the Restricted Stock Units under this paragraph (a)(ii) unless the Grantee
executes all documents required under the applicable Company severance program
or otherwise, including without limitation, any required release of claims,
within the applicable time frames set forth in such documents or as prescribed
by the Company. In the event the Grantee fails to execute all required documents
in a timely fashion, if any portion of the Award has been earned or paid to the
Grantee after the Separation from Service but before the Grantee’s failure to
execute all required documents, the Grantee covenants and agrees that the
Grantee will have no right, title or interest in such amount earned or paid and
that the Grantee will cause such amount to be returned immediately to the
Company upon notice.



--------------------------------------------------------------------------------



(3)Change in Control. Notwithstanding anything in this Agreement to the
contrary, but subject to the provisions of Section 15.3.1(i) of the Plan, if (A)
a Change in Control occurs and (B) on or after the Change in Control and on or
before the first anniversary of the Change in Control either (1) the Grantee has
a Separation from Service by action of the Company or the Grantee’s employing
Subsidiary for any reason other than Cause (excluding due to the Grantee’s death
or Disability) or (2) the Grantee has a Separation from Service for Good Reason,
then the Restricted Stock Units shall immediately become Vested Restricted Stock
Units as of the date of such Separation from Service as set forth in
subparagraph (a)(i) above, except that the applicable Performance-Vesting
Condition shall be deemed satisfied at the greater of (y) target or (z) the
actual level of performance under Exhibit A or Exhibit B (as applicable)
determined as if the applicable Performance Period had ended as of the last
trading day immediately preceding the Change in Control.
(4)Any other Separation from Service. If the Grantee has a Separation from
Service for any reason other than as specified in subparagraphs (a)(i), (ii) or
(iii) above before the Year 4 Vesting Date, the Restricted Stock Units shall be
immediately canceled as of the date of such Separation from Service.
(ii)Impact of Continuation of Service After Change in Control. Notwithstanding
any provision in this Agreement to the contrary, if (i) a Change in Control
occurs prior to the end of the applicable Performance Period, (ii) this Award is
assumed, converted or replaced by the resulting entity in the Change in Control
and (iii) the Grantee remains continuously employed with the Company through the
end of such Performance Period (as applicable), then the Restricted Stock Units
earned with respect to each Performance Period that ends after the Change in
Control shall not be less than the Restricted Stock Units with respect to such
Performance Period determined assuming target performance.
(iii)Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
        “Cause” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Cause” means any one or more of the following: (i) the Grantee’s
gross neglect or willful material breach of the Grantee’s principal employment
responsibilities or duties; (ii) a final judicial adjudication that the Grantee
is guilty of any felony (other than a law, rule or regulation relating to a
traffic violation or other similar offense that has no material adverse effect
on the Company or any of its Subsidiaries); (iii) the Grantee’s breach of any
non-competition or confidentiality covenant between the Grantee and the Company
or any Subsidiary; (iv) fraudulent conduct as determined by a court of competent
jurisdiction in the course of the Grantee’s employment with the Company or any
of its Subsidiaries; or (v) the material breach by the Grantee of any other
obligation which continues uncured for a period of 30 days after notice thereof
by the Company or any of its Subsidiaries.
        “Divestiture” means a Separation from Service as the result of a
divestiture or sale of a business unit as determined by the Grantee’s employer
based on the personnel records of the Company and its Subsidiaries.



--------------------------------------------------------------------------------



        “Good Reason” shall be defined as that term is defined in the Grantee’s
offer letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the occurrence of any of the following events
without the Grantee’s consent, provided that the Grantee has complied with the
Good Reason Process: (i) a material diminution in the Grantee’s responsibility,
authority or duty; (ii) a material diminution in the Grantee’s base salary
except for across-the-board salary reductions based on the Company and its
Subsidiaries’ financial performance similarly affecting all or substantially all
management employees of the Company and its Subsidiaries; or (iii) the
relocation of the office at which the Grantee was principally employed
immediately prior to a Change in Control to a location more than 50 miles from
the location of such office, or the Grantee being required to be based anywhere
other than such office, except to the extent the Grantee was not previously
assigned to a principal location and except for required travel on business to
an extent substantially consistent with the Grantee’s business travel
obligations at the time of the Change in Control.
        “Good Reason Process” means that (i) the Grantee reasonably determines
in good faith that a Good Reason condition has occurred; (ii) the Grantee
notifies the Company and its Subsidiaries in writing of the occurrence of the
Good Reason condition within 60 days of such occurrence; (iii) the Grantee
cooperates in good faith with the Company and its Subsidiaries’ efforts, for a
period of not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist following the Cure Period; and (v) the Grantee has
a Separation from Service within 60 days after the end of the Cure Period. If
the Company or its Subsidiaries cures the Good Reason condition during the Cure
Period, and the Grantee has a Separation from Service due to such condition
(notwithstanding its cure), then the Grantee will not be deemed to have had a
Separation from Service for Good Reason.
        “Performance Period” means each of the Synergy Performance Period and
the FCC Performance Period.
        “Pro Rata Fraction” means a fraction, the numerator of which is the
number of days from the Closing Date to the date of Separation from Service and
the denominator of which is the number of days from the Closing Date through the
Year 3 Vesting Date.
        “Workforce Reduction” means the Grantee’s Separation from Service as a
result of a reduction in force, realignment or similar measure as determined by
the Grantee’s employer and (i) the Grantee is officially notified in writing of
such Separation from Service due to a workforce reduction and eligibility for
the Company’s severance program under which the Grantee is covered, or (ii) if
not covered by a Company severance program, the Grantee is notified in writing
by an authorized officer of the Company or any Subsidiary that the Separation
from Service is as a result of such action.
        
2.




--------------------------------------------------------------------------------



3.TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
The Restricted Stock Unit Award (the “Award”) granted by T-Mobile US, Inc. (the
“Company”) to the Grantee specified in the Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to which these Terms and Conditions of Restricted
Stock Unit Award (the “Terms”) are attached, is subject to the terms and
conditions of the Plan, the Notice, and these Terms. The terms and conditions of
the Plan are incorporated by reference in their entirety into these Terms.
Together, the Notice, all Exhibits to the Notice and these Terms constitute the
“Agreement.” A Prospectus describing the Plan has been delivered to the Grantee.
The Plan itself is available upon request. When used in this Agreement, the
terms which are defined in the Plan shall have the meanings given to them in the
Plan, as modified herein (if applicable). For purposes this Agreement, any
reference to the Company shall include a reference to any Affiliate.
a.Grant of Units.
i.As of the Grant Date set forth in the Notice, the Company grants to the
Grantee the number Restricted Stock Units (“Units”) set forth in the Notice.
Each Unit represents the right to receive one share of Stock at a future date
after the Unit has become earned and vested, subject to the terms and conditions
of this Agreement.
ii.The Units covered by this Award shall become earned and vested in accordance
with the schedule set forth in the Notice. Each earned and vested Unit shall be
settled on the date(s) specified in the Notice by issuance of one share of Stock
on or as soon as administratively practicable (but no more than 60 days) after
the date on which such Unit becomes a Vested Restricted Stock Unit as specified
in the Notice, subject to the requirements of (i) Section 4 (Withholding),
Section 6 (Regulatory Restrictions on the Shares Issued Upon Settlement), and
Section 7(m) (Recovery of Compensation) of this Agreement and (ii) Section 17.9
of the Plan regarding a potential six-month delay in settlement for awards to
certain Grantees to the extent determined by the Company to be necessary to
comply with Section 409A.
iii.Units constitute an unfunded and unsecured obligation of the Company. The
Grantee shall not have any rights of a stockholder of the Company with respect
to the shares of Stock underlying the Units unless and until the Units become
earned and vested and are settled by the issuance of shares of Stock. Upon
issuance of shares of Stock in connection with the settlement of vested Units,
the Grantee shall be the record owner of the shares of Stock unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).
iv.The Grantee may designate a beneficiary to receive payment in connection with
the Units in the event of the Grantee’s death in accordance with the Company’s
beneficiary designation procedures, as in effect from time to time. If the
Grantee does not designate a beneficiary, or if the Grantee’s designated
beneficiary does not survive the Grantee, then the Grantee’s beneficiary will be
the Grantee’s estate.
v.The Units shall not entitle the Grantee to receive any dividend equivalents
with respect to any cash dividend that is otherwise paid with respect to shares
of the Stock.



--------------------------------------------------------------------------------



b.Restrictions. Subject to any exceptions set forth in this Agreement, until
such time as the Units become earned and vested and are settled in shares of
Stock in accordance with Section 1, the Units or the rights relating thereto may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Units or the rights relating thereto shall
be wholly ineffective and, if any such attempt is made, the Units will be
forfeited by the Grantee and all of the Grantee’s rights to such Units shall
immediately terminate without any payment of consideration by the Company.
c.Cancellation of Rights. If any portion of the Units fail to become earned and
vested (for example, because the Grantee fails to satisfy the vesting conditions
specified in the Notice prior to a Separation from Service), then such Units
shall be immediately forfeited as of the date of such failure and all of the
Grantee’s rights to such Units shall immediately terminate without any payment
of consideration by the Company.
d.Withholding.
i.Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Units or the subsequent sale of shares of Stock acquired
upon vesting; and (ii) does not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Grantee’s liability for
Tax-Related Items.
ii.Prior to vesting of the Units, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Grantee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Grantee from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company or
from proceeds of the sale of the shares of Stock. Alternatively, or in addition,
to the extent permissible under applicable law, the Company may (i) sell or
arrange for the sale of shares of Stock that the Grantee acquires to meet the
withholding obligation for Tax-Related Items, and/or (ii) withhold in shares of
Stock, provided that the Company only withholds the amount of shares of Stock
necessary to satisfy the minimum withholding amount. Finally, the Grantee shall
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue and deliver shares of Stock in payment of any earned and vested Units if
the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items as described in this Section 4.
e.Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee’s decision to participate in the Plan
is completely voluntary. Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.



--------------------------------------------------------------------------------



f.Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Stock with respect to this Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Stock is listed, (iii) any
applicable Company policy or administrative rules, and (iv) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.
g.Miscellaneous.
i.Notices. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.
ii.Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.
iii.Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.
iv.Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.
v.Governing Law. This Agreement shall be governed by and construed in accordance
with applicable Federal law and the laws of the State of Delaware, except with
respect to the provisions of sub-paragraphs 7(n) and 7(o) which shall be
governed by and construed in accordance with the laws of the State of Washington
for employees employed in the State of Washington.
vi.Arbitration. The Company and the Grantee shall make a good faith attempt to
resolve any and all claims and disputes regarding the Award or the Agreement in
accordance with any dispute resolution adopted by the Company before resorting
to any other dispute resolution procedure. If the claim or dispute is not
resolved in that manner and involves any rights or obligations under the
Agreement, then the claim or dispute will be determined by arbitration in



--------------------------------------------------------------------------------



accordance with the then-current American Arbitration Association (“AAA”)
national rules for the resolution of employment disputes by arbitration, except
as modified herein. The arbitration will be conducted by a sole neutral
arbitrator who has had both training and experience as an arbitrator of employee
compensation matters. If the Company and the Grantee cannot agree on an
arbitrator, then the arbitrator will be selected by the AAA applying the
criteria in this provision. Reasonable discovery will be permitted and the
arbitrator may decide any issue as to discovery. The arbitrator may decide any
issue as to whether or as to the extent to which, any dispute is subject to the
dispute resolution provisions of this Section 7(f). The arbitrator may award
only relief at law contemplated under the Agreement and the Plan and the
arbitrator may not award incidental, consequential or punitive damages,
attorney’s fees or any form or equitable relief, to either party. The arbitrator
must base the arbitration award on the provisions of this Section 7(f) and
applicable law and must render the award in writing, including an explanation of
the reasons for the award. Judgment upon the award may be entered by any court
having jurisdiction of the matter, and the decision of the arbitrator will be
final and binding. The statute of limitations applicable to the commencement of
a lawsuit will apply to the commencement of an arbitration. The arbitrator’s
fees will be paid in equal portions by the Company and the Grantee, unless the
Company agrees to pay all such fees.
vii.Venue. Any arbitration, legal or equitable action or any proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from the Agreement, or any provision hereof, shall exclusively be filed and
adjudicated in King County, Washington and no other venue.
viii.Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
ix.Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment may, without the consent of the Grantee, materially impair the
Grantee’s rights with respect to the Award. The Committee shall have full
authority and discretion, subject only to the terms of the Plan, to decide all
matters relating to the administration or interpretation of the Plan, the Award,
and the Agreement, and all such action by the Committee shall be final,
conclusive, and binding upon the Company and the Grantee.
x.No Right to Continued Employment. Nothing in this Agreement shall confer upon
the Grantee any right to continue in the employ or service of the Company or
affect the right of the Company to terminate the Grantee’s employment or service
at any time.
xi.Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.



--------------------------------------------------------------------------------



xii.Personal Data. By accepting the Award under this Agreement, the Grantee
hereby consents to the Company’s use, dissemination and disclosure of any
information pertaining to the Grantee that the Company determines to be
necessary or desirable for the implementation, administration and management of
the Plan.
xiii.Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) any other compensation recovery policies as may be adopted from time to
time by the Company, all to the extent determined by the Committee in its
discretion to be applicable to the Grantee.
xiv.Restrictive Covenants. The Grantee has previously entered into a Restrictive
Covenant and Confidentiality Agreement (or similarly titled document)
(“Restrictive Covenant Agreement”). The vesting and receipt of benefits under
this Award is specifically conditioned on the Grantee’s compliance with the
Restrictive Covenant Agreement except for the Covenant Not to Compete in the
Restrictive Covenant Agreement. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that the Grantee has materially breached the Restrictive Covenant Agreement
(not including the Covenant Not to Compete), the Company will be entitled to (i)
cause any unvested portion of the Award to be immediately canceled without any
payment of consideration by the Company and (ii) recover from the Grantee in its
sole discretion some or all of the shares of Stock (or proceeds received by the
Grantee from such shares of Stock) paid to the Grantee pursuant to this
Agreement. The Grantee recognizes that if the Grantee materially breaches the
Restrictive Covenant Agreement (not including the Covenant Not to Compete), the
losses to the Company and/or its Subsidiaries may amount to the full value of
any shares of Stock paid to the Grantee pursuant to this Agreement.
        (o) Covenant Not to Compete. The Grantee agrees that, during the term of
the Grantee’s employment and for a period of 18 months immediately following the
termination of such employment, the Grantee shall not either directly or
indirectly, with or without compensation: (a) engage in, provide, offer to
provide, or assist anyone in providing, services to or for a business, entity or
individual that is substantially the same as or similar to the Company’s
Business (as defined in the Restrictive Covenant Agreement) or that competes
with the Company’s Business, directly or indirectly, in the geographic areas
where the Grantee provides services; or (b) compete with the Company, its
Affiliates or its dealers within the geographic areas where such entities
provide or are permitted to provide services. The Grantee understands that the
noncompetition obligations in this paragraph shall not apply unless at the time
this Agreement is executed, or at a later date, the Grantee’s annualized
earnings meet or exceed the minimum amount required by Section 49.62 of the
Revised Code of Washington. The Grantee agrees that the noncompetition
obligation contained in this Agreement, if not enforceable at the time this
Agreement is entered into, may nevertheless become enforceable in the future due
to changes in the Grantee’s compensation.





--------------------------------------------------------------------------------



        (p) Severability. If any portion of this Agreement is held to be invalid
or unenforceable, or excessively broad, the remaining covenants and restrictions
or portions thereof shall remain in full force and effect to the fullest degree
possible to achieve the purposes of this Agreement and to afford the Company the
maximum protections allowed by law, and if the invalidity or unenforceability is
due to the unreasonableness of time or geographical restrictions, such covenants
and restrictions shall be effective for such period of time and for such area as
may be determined to be reasonable by a court of competent jurisdiction.

